Citation Nr: 1107452	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-12 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

Entitlement to service connection for diabetes mellitus, type II, 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1960 to April 
1980.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The issues of entitlement to special monthly housing or 
special home adaptation grant, and special monthly 
compensation have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

The Veteran was scheduled to appear for a personal hearing before 
a Veterans Law Judge on November 17, 2010.  The Veteran failed to 
appear for said hearing, and he has not since asked for it to be 
rescheduled. Accordingly, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010);  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Board finds that additional development is 
necessary to satisfy VA's obligations under VCAA.

The Veteran is claiming entitlement to service connection for 
diabetes mellitus, type II.  VA treatment records reflect that he 
was treated as early as March 2004 for this disorder. 

The Veteran contends that he set foot in Vietnam when his 
squadron flew supplies and personnel into Vietnam.  In a July 
2006 statement, the Veteran indicated that he was a flight crew 
member in the VR-21 from 1962 to 1965.  He stated that he made 
numerous trips in and out of Vietnam.  He essentially contends 
that he should be presumed to have been exposed to herbicides, 
thereby warranting service connection for diabetes mellitus on 
this basis.  In light of such contentions, the Board finds that a 
remand is needed to properly evaluate his claim. 

The Board notes that a Veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed to 
an herbicide agent during such service unless there is 
affirmative evidence to the contrary.  38 C.F.R. § 3.307.  
'Service in Vietnam' includes service in the waters offshore, or 
service in other locations if the conditions of service involved 
duty or visitation in Vietnam.  38 C.F.R. § 3.313.  Additionally, 
in service connection claims involving herbicide agent exposure 
as a result of service in Vietnam, diabetes mellitus Type II may 
be presumed to have been incurred in-service even if there is no 
evidence of the disease in service, provided the requirements of 
38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).

Here, the Veteran's personnel records do not confirm that he set 
foot into Vietnam.  A June 2006 inquiry to the National Personnel 
Records Center (NPRC), regarding whether the Veteran had served 
in Vietnam reflected inconclusive results.  The response 
indicated that the Veteran had been attached to the Fleet 
Tactical Support Squadron 21 (VR-21) which could have been 
assigned to ship or shore.  It was further noted that personnel 
records did not substantiate that the Department of Defense (DoD) 
had credited this unit with Vietnam service during the indicated 
time period, or that the Veteran was physically in-country.  It 
was noted that the Veteran received the Vietnam Service Medal as 
a result of his service with this unit from July 1965 to April 
1966.  

The Veteran asserted in his July 2006 statement that he received 
combat pay and paid no federal taxes for the months that he was 
in Vietnam.  The Veteran claims that pay records showing in-
country combat pay would corroborate his statements. Therefore, 
the duty to assist requires that VA obtain these potentially 
relevant records, which are within the custody of the government.  
38 C.F.R. § 3.159.  While the NPRC was contacted to request 
verification of exposure to herbicides, there is no indication of 
any attempt to verify the Veteran's claims that he received in-
country combat pay for his time in Vietnam.

The Board notes that at the present time there is insufficient 
evidence to verify the Veteran's contentions that he set foot in 
Vietnam.  Statements of corroboration, from fellow service 
members or others who may have known the Veteran during the time 
he alleges he visited Vietnam, have not yet been provided.  The 
Board finds that further development of the Veteran's claim is 
needed at this juncture.

Moreover, the claims file reflects that the Veteran has received 
medical treatment from the Tallahassee Outpatient Clinic (OPC); 
however, as the claims file only includes treatment records from 
that facility dated up to July 2006, any additional records 
should be obtained.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless of 
whether those records are physically on file.  Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The AMC/RO should obtain and associate with the 
claims file all outstanding VA records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records 
from the Tallahassee OPC beginning in July 
2006.  Any negative search result should 
be noted in the record.

2.  The RO should obtain a copy of the 
Veteran's pay stubs which reflect special 
pay status from the Defense Finance and 
Accounting Service (DFAS), the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) and/or other appropriate 
depository.  If the Veteran is shown to 
have received combat pay, an explanation 
should be provided as to the circumstances 
under which a serviceman would have been 
entitled to combat pay during the Vietnam 
Era (i.e., would an award of combat pay 
signify service in Vietnam).  Associate 
all documents obtained with the claims 
file.   All efforts to obtain these 
records, and the responses received, must 
be documented in the claims file, and must 
continue until it is reasonably certain 
that the records do not exist or that 
further efforts to obtain the records 
would be futile.

3.  The RO should then readjudicate the 
claim for entitlement to service 
connection.  If any benefit sought is not 
granted, the Veteran and his representative 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



